NOTICE: NOT FOR PUBLICATION.
     UNDER ARIZ. R. SUP. CT. 111(c), THIS DECISION DOES NOT CREATE LEGAL PRECEDENT
                     AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                      IN THE
              ARIZONA COURT OF APPEALS
                                  DIVISION ONE


                        STATE OF ARIZONA, Appellee,

                                          v.

                         DONNA CONNER, Appellant.

                              No. 1 CA-CR 13-0335
                               FILED 2-27-2014


           Appeal from the Superior Court in Maricopa County
                          CR2010-157700-001
                 The Honorable Bruce R. Cohen, Judge

                          AFFIRMED AS MODIFIED


                                    COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Michael L. Freeman, Scottsdale
By Michael L. Freeman
Counsel for Appellant



                        MEMORANDUM DECISION

Judge John C. Gemmill delivered the decision of the Court, in which
Presiding Judge Maurice Portley and Judge Kent E. Cattani joined.
                           STATE v. CONNER
                           Decision of the Court


G E M M I L L, Judge:

¶1             Donna Conner appeals her conviction and sentence for
possession of dangerous drugs, a class 4 felony. Conner’s counsel filed a
brief in compliance with Anders v. California, 386 U.S. 738 (1967), and State
v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969), stating that he has searched the
record and found no arguable question of law and requesting that this
court examine the record for reversible error. Conner was afforded the
opportunity to file a pro se supplemental brief but did not do so. See State
v. Clark, 196 Ariz. 530, 537, ¶ 30, 2 P.3d 89, 96 (App. 1999). For the
following reasons, we affirm Connor’s conviction, and we also affirm her
sentence but order it modified to remove the requirement that she pay for
the identification analysis of her DNA.

                        Facts and Procedural History

¶2            “We view the facts and all reasonable inferences therefrom
in the light most favorable to sustaining the convictions.” State v. Powers,
200 Ariz. 123, 124, ¶ 2, 23 P.3d 668, 669 (App. 2001). In January 2012,
Conner failed to appear for trial, was tried in absentia, and convicted of
possession of dangerous drugs, a class 4 felony, in violation of Arizona
Revised Statutes (“A.R.S.”) §§ 13-3401, -3407, -3418, -701 and -801.

¶3             At trial, the State presented evidence that on September 10,
2009, Officer Stahl of the Glendale Police Department contacted Conner,
who dropped a black pouch out of her right hand onto the ground. As the
officer retrieved the pouch, Conner told him, “[Y]ou’re going to find
drugs in there.” Officer Stahl opened the pouch and found two small bags
of a crystalline substance, which he suspected to be a controlled substance.
He proceeded to arrest Conner and read her the Miranda warning. Conner
was asked how much “meth” she had in the pouch, she answered “a ball.”
She also admitted to buying it earlier that day for $160.

¶4            Officer Stahl testified that the drugs he confiscated from
Conner were properly sealed into evidence and transferred to the
Department of Public Safety Crime Lab for testing. Mark Cardwell, a
crime lab technician, explained that he tested the evidence three times and
verified that it was methamphetamine. Conner was found guilty by a
unanimous jury verdict.

¶5           In 2012, Connor entered into a plea agreement in a separate



                                     2
                           STATE v. CONNER
                           Decision of the Court

prosecution (Maricopa County Superior Court cause number CR2010-
151227-001), and the plea agreement was accepted by the court in that
proceeding. According to the record in this case, Connor in CR2010-
151227-001 waived her right to a bench trial on the alleged priors and
acknowledged having two historical prior convictions. A joint sentencing
hearing was conducted on August 28, 2012 in CR2010-151227-001 and this
case, at which time the court determined that Connor had knowingly,
intelligently, and voluntarily admitted having two historical prior felony
convictions, based on the record in the other case and the colloquy in this
case.

¶6             Conner was sentenced in this case to a mitigated term of
imprisonment of 7 years with 245 days of presentence incarceration credit.
Although Conner did not initially file a timely notice of appeal after
sentencing, the trial court granted her motion to file a delayed notice of
appeal in accordance with Arizona Rule of Criminal Procedure 32.1(f). See
State v. Rosales, 205 Ariz. 86, 87-88, ¶ 3, 66 P.3d 1263, 1264-65 (App. 2003)
(noting that “Rule 32.1(f) applies when a defendant intends to timely
appeal but fails to do so because of attorney error). Conner’s delayed
notice of appeal was timely, and we have jurisdiction pursuant to A.R.S.
§§ 13-4031, -4033, and 12-120.21(A)(1).

                                Discussion

¶7            At sentencing, the superior court ordered Conner to “submit
to DNA testing for law enforcement identification purposes and pay the
applicable fee for the cost of that testing in accordance with A.R.S. § 13-
610.” Because section 13-610 does not authorize the sentencing court to
require the convicted person to pay for the DNA analysis, we vacate that
portion of the sentencing order requiring Conner to do so. State v. Reyes,
232 Ariz. 468, 472, ¶ 14, 307 P.3d 35, 39 (App. 2013).

¶8            Having considered defense counsel’s brief and examined the
record for reversible error, see Leon, 104 Ariz. at 300, 451 P.2d at 881, we
find no reversible error (other than the sentencing error addressed supra ¶
7). The evidence presented supports the conviction and the sentence
imposed (as modified herein) falls within the range permitted by law. As
far as the record reveals, Conner was represented by counsel at all stages
of the proceedings, and these proceedings were conducted in compliance
with her constitutional and statutory rights and the Arizona Rules of
Criminal Procedure.




                                     3
                           STATE v. CONNER
                           Decision of the Court

¶9            Pursuant to State v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d
154, 156-57 (1984), counsel’s obligations in this appeal have ended.
Counsel need do no more than inform Conner of the disposition of the
appeal and her future options, unless counsel’s review reveals an issue
appropriate for submission to the Arizona Supreme Court by petition for
review. Conner has thirty days from the date of this decision in which to
proceed, if she desires, with a pro se motion for reconsideration or petition
for review.

                              CONCLUSION

¶10          The conviction and sentence as modified are affirmed.




                                    :mjt




                                     4